Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4 – 12, and 14 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 11,127,192.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are simple changes of a statutory category. A person of ordinary skill in the art would conclude that the invention defined in the claims at issue would have been an obvious variation of the invention defined in the claims of the U.S. Patent. Comparisons of selected combined claims 11 and 19 in the instant application; and claims 1 and 12, and claim 2 are shown in the following table.  Other claims could be mapped to the ‘192 patent, for example, claim 2 in the instant application teaches that the proposed segmented design is a two-dimensional design segmented into pixels, or a three-dimensional design segmented into voxels; whereas the ‘192 patent discloses the element in claim 6 of the paintbrush pattern and the proposed design include sets of three-dimensional voxels.  The instant application embraces a method claim set (claims 1 – 10) that is a different statutory class of invention other than the system or non-statutory medium claim sets of the ‘192 patent.  However, the method claim elements parallel those in the system and non-transitory computer readable medium claims in the ‘192 patent and are an obvious variation.  


	
Claims in instant App: 16/721,589
Claims in US Patent 11,127,192
11. A non-transitory computer-readable storage medium having
instructions stored thereon that, in response to execution by one or more processors of a computing
system, cause the computing system to perform actions for verifying fabricability of a segmented
design for a physical device to be fabricated by a fabrication system, the actions comprising:

determining a paintbrush pattern that represents a fabricable pattern of segments according
to capabilities of the fabrication system;
using the paintbrush pattern to determine a set of forbidden patterns, wherein each
forbidden pattern in the set of forbidden patterns indicates a pattern of segments that cannot be drawn with the paintbrush pattern;




receiving a proposed segmented design;
searching the proposed segmented design for the forbidden patterns of the set of forbidden patterns; and determining the fabricability of the proposed segmented design based on results of the searching for the forbidden patterns. 
1. A non-transitory computer-readable medium having logic stored thereon that, in response to execution by one or more processors of a computing system, cause the computing system to perform actions comprising: characterizing, by the computing system, a manufacturing capability of a manufacturing device; 




determining, by the computing system, a paintbrush pattern based on the characterization of the manufacturing capability of the manufacturing device; receiving, by the computing system, a proposed design; and determining, by the computing system, whether the proposed design is fabricable by the manufacturing device based on the paintbrush pattern.
12. The non-transitory computer-readable medium of claim 1, 



wherein determining whether the proposed design is fabricable includes:
 determining a set of forbidden patterns that cannot be generated by the manufacturing device based on the paintbrush pattern; and searching the proposed design for the forbidden patterns of the set of forbidden patterns.
19. The computer-readable storage medium of claim 11, wherein the actions further comprise, in response to determining that the proposed segmented design is fabricable, providing the segmented design to the fabrication system to manufacture the physical device.
2. The non-transitory computer-readable medium of claim 1, wherein the actions further comprise: in response to determining that the proposed design is fabricable, transmitting, by the computing system, the proposed design to the manufacturing device for fabrication.




	
	
Allowable Subject Matter
Examiner is persuaded by applicant’s argument filed on 5/20/2022 that Tseng fails to teach: “determining a paintbrush pattern that represents a fabricable pattern of segments according to capabilities of the fabrication system; using the paintbrush pattern to determine a set of forbidden patterns, wherein each forbidden pattern in the set of forbidden patterns indicates a pattern of segments that cannot be drawn with the paintbrush pattern.   Claims 1, 2, 4 – 12, and 14 - 20 are allowable over the prior art of record pending resolving all intervening issues such as the non-statutory double patenting rejections above. Reasons for allowance will be held in abeyance pending final recitation of the claims.  No other prior art (except the ‘192 patent) could be found that discloses the original elements of the independent claims and the element of: “determining a paintbrush pattern that represents a fabricable pattern of segments according to capabilities of the fabrication system; using the paintbrush pattern to determine a set of forbidden patterns, wherein each forbidden pattern in the set of forbidden patterns indicates a pattern of segments that cannot be drawn with the paintbrush pattern.” 
	Telephone messages were left on voice mail on 6/10/2022, 6/14/2022, and 7/20/2022 to attorney David Sheldon concerning a terminal disclaimer, but no reply was received.  This action is made final based on the amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116